Exhibit 10.1

 

Duplicate Original 1 of 2

 

TRANSITION AND SEPARATION AGREEMENT

 

This Transition and Separation Agreement (the “Agreement”) is made as of its
latest date of execution between Boston Scientific Corporation (“Boston
Scientific”, “BSC”, or the “Company”) and Jeffrey D. Capello (“you”).  Except as
expressly provided herein, this Agreement and the Release (as defined below)
supersede and cancel any prior employment agreements or arrangements you may
have entered into with BSC except for (i) the Agreement Concerning Employment
for U.S. Employees (“Employment Agreement”) attached hereto as Attachment 1,
which you entered into by electronic acknowledgment on May 31, 2012, and
(ii) the Directors and Officers Indemnification Agreement (“Directors and
Officers Indemnification Agreement”) attached hereto as Attachment 2. Your
obligations under the Employment Agreement shall be in addition or complementary
to and shall not be superseded by this Agreement.  However, if there is any
conflict in terms between this Agreement and the Employment Agreement, the terms
of this Agreement prevail.

 

WHEREAS,  you are transitioning from your role as Executive Vice President and
Chief Financial Officer (“CFO”) of the Company to a role as a Senior Advisor;
and

 

WHEREAS, the Company desires you to continue your service as CFO for the
remainder of 2013 and seeks your assistance as a Senior Advisor through May 15,
2014;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.                                      TRANSITION TO SENIOR ADVISOR

 

(a)                                 Transition from CFO.  Effective December 31,
2013 (the “Transition Date”), you shall transition from your position as CFO and
member of the Executive Committee and from any other positions that you then
hold with Boston Scientific or any affiliate.  Such actions shall be considered
to be resignations from such positions.  Immediately thereafter, you shall
become a Senior Advisor to the Company until the Separation Date, as defined in
Paragraph 1(e), below.  If so requested by the Company, you shall sign any
resignation document reasonably requested by the Company to confirm any such
actions, provided such document is not inconsistent with anything set forth in
this Agreement.

 

(b)                                 Duties and Salary as a Senior Advisor.  Your
duties as a Senior Advisor shall be any duties reasonably assigned to you by the
Company’s President and Chief Executive Officer (the “CEO”) that are appropriate
for an individual of your knowledge and experience in the industry.  Your base
salary as a Senior Advisor shall be at your current annual base salary of Six
Hundred Ten Thousand Twenty-Nine Dollars and Sixteen Cents ($610,029.16), and
will be payable on a bi-weekly basis, less withholding for taxes and other
applicable deductions,

 

--------------------------------------------------------------------------------


 

assuming full-time status.  Nothing herein shall be construed as requiring you
to come into the office during your employment as a Senior Advisor except upon
request by the CEO with reasonable advance notice.

 

(c)                                  Full-Time Status.  Unless otherwise
provided in writing by the CEO, you shall devote your working time during your
employment as a Senior Advisor to your assigned responsibilities for the
Company, except that you may engage in charitable or other nonprofit activities
or serve as an advisor, consultant, director or trustee of any noncompetitive
public or private for-profit organizations (in accordance with Company
policies), provided that such services and activities are disclosed in writing
to the CEO and the Company does not reasonably object to such services and
activities.

 

(d)                                 Classification.  You shall continue to be
classified as an employee of the Company during the period you serve as a Senior
Advisor (the “Transition Period”).  The transition of your position from CFO to
Senior Advisor shall not be considered to result in a termination of your
employment for any purpose, including without limitation, for employee benefits
or equity vesting.

 

(e)                                  Separation Date.  Your last date of
employment shall be May 15, 2014, or the date of your earlier resignation on or
after January 1, 2014, or termination for Cause under Paragraph 3, below (in
each case, the “Separation Date”).

 

2.                                      PAYMENTS BY BSC

 

(a)  Separation Pay. Within thirty (30) days following the Separation Date, and
subject to your execution of the general release of claims in the form attached
hereto as Attachment 3 (the “Release”) no earlier than the Separation Date but
within twenty-one (21) days following the Separation Date and non-revocation
thereof, you will receive a lump sum payment representing your base salary of
Six Hundred Ten Thousand Twenty-Nine Dollars and Sixteen Cents ($610,029.16),
prorated from the Separation Date through December 31, 2014, less withholding
for taxes and other applicable deductions as required by law, if any
(“Separation Pay”).  You expressly acknowledge that as of your Separation Date,
you are not eligible for any payments or benefits in addition to those described
in this Agreement including under any existing BSC severance pay plan.

 

(b)  Outplacement Assistance. Boston Scientific agrees to provide you with
outplacement assistance provided by the firm of Lee, Hecht, Harrison, in an
amount not to exceed Twenty Five Thousand Dollars ($25,000).  In the event you
choose not to utilize this outplacement assistance, you are not entitled to a
cash payment in lieu of such services.

 

(c)  Accrued Vacation and Salary. BSC will pay you, as soon as administratively
practicable on or after the Separation Date, but in no event later than BSC’s
next regular pay date: (i) all accrued but unused vacation time through the
Separation Date under applicable BSC policy and in accordance with applicable
state law and (ii) all accrued but unpaid salary through

 

2

--------------------------------------------------------------------------------


 

the Separation Date.  You are entitled to these payments regardless of whether
you execute this Agreement or the Release.

 

(d)  Bonus. You will receive a bonus payment under the 2013 Boston Scientific
Annual Bonus Plan (“2013 Bonus Plan”). Your bonus payment shall be at your
previously established incentive target percentage of eighty percent (80%) of
your base salary, modified by and subject to bonus funding to be determined in
the ordinary course but only to the extent consistent with any such
modifications and/or determinations made with respect to the bonuses of BSC
executives participating in the Corporate Business Group under the 2013 Bonus
Plan.  For the avoidance of doubt, the calculation of the bonus payment
referenced in the previous sentence shall not be subject to adjustment based on
any determination regarding your individual performance.  The bonus is payable
at the same time and in the same manner as all other participants in the 2013
Bonus Plan. In order to receive the 2013 bonus payment, you must be an employee
of the Company as of the bonus payout date, which shall be no later than
March 15, 2014. You acknowledge that you will not be eligible for consideration
for any bonus payments under any other or future Boston Scientific annual bonus
plan, including without limitation the 2014 Annual Bonus Plan.

 

(e)  Attorney’s fees. Boston Scientific will reimburse you for legal fees you
expend in connection with this Agreement in an amount up to Twenty-Five Thousand
Dollars ($25,000).

 

3.                                      TERMINATION FOR CAUSE

 

BSC shall not have the right to terminate your employment prior to May 15, 2014
other than for Cause.  Cause shall be defined herein under the definition in the
2011 Long Term Incentive Plan. In the event of your termination for Cause under
this Paragraph, you shall not be entitled to Separation Pay under Paragraph
2(a), and the Company reserves all forfeiture and recoupment rights under any
other Company plans or policies.

 

4.                                      TERMINATION OF EMPLOYMENT BENEFITS

 

(a)  Your participation in BSC’s Medical/Dental/Vision Plans and Healthcare
Flexible Spending Account (as well as the participation of any of your
dependents who were covered by such Plans or Account just prior to the
Separation Date) shall continue through the Separation Date, on the same terms
and conditions as such coverage and/or participation is made available from time
to time to active BSC employees generally.  You may continue your participation
in BSC’s Medical/Dental/Vision Plans and Healthcare Flexible Spending Account
for eighteen (18) (or possibly more) months as provided under the Consolidated
Omnibus Budget and Reconciliation Act of 1986 (“COBRA”), should you be eligible
for and elect it.  During the time of such participation, you will be
responsible for making timely payments for the then applicable costs and fees. 
BSC shall directly pay, or reimburse you, for that portion of the premium for
you and your covered dependents for an amount equal to the employer costs of
COBRA from the Separation Date through December 31, 2014 (i.e., such monthly
installments

 

3

--------------------------------------------------------------------------------


 

shall be at the same level at which BSC makes contributions for such coverage on
behalf of similarly situated, active employees).  To enable BSC to comply with
its obligation to provide notification of your rights to continue
Medical/Dental/Vision Plan and/or Healthcare Flexible Spending Account
participation, you agree to inform BSC of any change in address, dependent or
marital status. You also acknowledge that you understand that the terms of BSC’s
Medical/Dental/Vision Plans and Healthcare Flexible Spending Account offered to
BSC employees generally may change from time to time, and that your coverage
and/or participation and associated costs will be subject to any such change.

 

(b)  You further agree and acknowledge that your participation in all other
Company benefits and benefit plans in which you are currently enrolled,
including but not limited to Accidental Death and Dismemberment (AD&D), Business
Travel Accident, Life Insurance, and Short-Term and Long-Term Disability Plans,
shall continue through the Separation Date on the same terms and conditions as
such coverage and/or participation is made available from time to time to active
BSC employees generally, except that as of the Transition Date, you will no
longer be eligible to participate in the Company’s Executive Retirement Plan and
your Change in Control Agreement shall terminate.  To the extent permitted by
the plans, you will be given the same rights to continue your coverage on a
non-group basis as afforded to other employees and/or officers who have
separated from employment.

 

5.                                      STOCK OPTIONS, DEFERRED STOCK UNITS AND
PERFORMANCE SHARE UNITS

 

You expressly agree and acknowledge that you will no longer be eligible to
receive any new long term equity incentive awards under Boston Scientific’s Long
Term Incentive Plans and related programs, including without limitation the 2014
Long Term Incentive Program. Nothing in this Agreement is intended to modify the
Company’s or your rights and obligations (and restrictions on such rights and
obligations) with respect to awards of stock options, deferred stock units
and/or performance share units made to you under Boston Scientific’s Long Term
Incentive Plans and related programs, including without limitation your right to
exercise vested stock options for twelve (12) months from the Separation Date
and your forfeiture of all stock options, deferred stock units and performance
share units that, in each instance, have not vested on or before the Separation
Date.  The terms of all applicable award agreements and plan documents remain in
effect with respect to such awards, and for avoidance of doubt, you must be an
employee of the Company as of any vesting dates in order for vesting to occur.

 

Notwithstanding the foregoing, (a) with respect to the performance share units
awarded to you under the Boston Scientific 2012 and 2013 Free Cash Flow
Performance Share Programs (respectively, the “2012 FCF Program” and the “2013
FCF Program”) and provided that with respect to such performance share units
awarded under the 2013 FCF Program the Separation Date is after December 31,
2013: (i) Boston Scientific will waive the requirement that you be employed by
the Company on December 31, 2014 and December 31, 2015, respectively, to be
eligible to receive shares of Boston Scientific common stock in respect of such
performance share units as to which the performance criteria under such programs
have been satisfied and (ii)

 

4

--------------------------------------------------------------------------------


 

any shares of Boston Scientific common stock to be issued in respect of such
performance share units as to which the performance criteria under such program
have been satisfied shall be prorated  for the number of months worked during
the respective Service Periods (as defined by 2012 FCF Program and 2013 FCF
Program) and shall be delivered or otherwise made available to you in settlement
thereof at the same time and in the same manner as other participants in such
programs, but in any event no later than January 15, 2015 and January 15, 2016,
respectively, and  (b) with respect to the performance share units awarded to
you under the Boston Scientific 2012 and 2013 Total Shareholder Return
Performance Share Programs (respectively, the “2012 TSR Program” and the “2013
TSR Program”) and provided that with respect to such performance share units
awarded under the 2013 TSR Program the Separation Date is after December 31,
2013: (i) Boston Scientific will waive the requirement that you be employed by
the Company on December 31, 2014 and December 31, 2015, respectively, to be
eligible to receive shares of Boston Scientific common stock in respect of such
performance share units as to which the performance criteria under such programs
have been satisfied and (ii) any shares of Boston Scientific common stock to be
issued in respect of such performance share units as to which the performance
criteria under such programs have been satisfied shall be prorated  for the
number of months worked during the respective Performance Periods (as defined by
the 2012 TSR Program and the 2013 TSR Program) and shall be delivered or
otherwise made available to you in settlement thereof at the same time and in
the same manner as other participants in such programs, but in any event no
later than March 15, 2015 and March 15, 2016, respectively.  For the avoidance
of doubt, the prorations discussed in this paragraph shall be based on the
number of months of your employment during the Service Period or Performance
Period, as applicable, over 36 (the number of months in the Service Period or
Performance Period, as applicable), rounded to the nearest whole month.  For
example, assuming a Separation Date of May 15, 2014, the prorations contemplated
by this paragraph shall be based on the ratio of (i) 29 to 36, with respect to
the 2012 FCF Program and the 2012 TSR Program and (ii) 17 to 36, with respect to
the 2013 FCF Program and the 2013 TSR Program.  BSC agrees that it will provide,
annually and for illustrative purposes only, (with the first such schedule being
provided on or prior to the date of this Agreement) a schedule of the awards
that you are eligible to earn under the 2012 FCF Program, 2013 FCF Program, 2012
TSR Program and 2013 TSR Program, including those for which the Company
performance criteria have been satisfied.  On or before January 31 of each of
2014, 2015 and 2016, BSC will provide you with the total shareholder return
performance for BSC and the control group under the 2012 TSR Program and 2013
TSR Program for the previous calendar year.

 

6.                                      EXPENSE REIMBURSEMENT

 

BSC will reimburse you in accordance with usual BSC policy for all unreimbursed
business travel and other out-of-pocket expenses incurred by you through the
Separation Date in the performance of your duties as an employee of BSC.  Such
expenses must be submitted in accordance with BSC policies.  You are entitled to
these payments regardless of whether you execute this Agreement or the Release.

 

5

--------------------------------------------------------------------------------


 

7.                                      RELEASE BY EMPLOYEE

 

You hereby release and forever discharge BSC and its subsidiaries, affiliates,
predecessors, successors, and assigns and the Directors, officers, shareholders,
employees, representatives and agents of each of the foregoing (collectively
“Releasees”) of and from the following as of the date of your execution of this
Agreement:

 

(a)                                 Any and all claims, demands, and liabilities
whatsoever of every name and nature (other than those arising directly out of
this Agreement and/or the Directors and Officers Indemnification Agreement
referenced below, and those you may have for workers compensation benefits,
equity, BSC’s 401(k) plan and deferred compensation plan, that, in each
instance, are vested as of the Separation Date, or under COBRA or unemployment
compensation), including (without limitation) any claim in the nature of
so-called whistleblower complaints to the extent permitted by applicable law,
and any and all claims, demands and liabilities with respect to your employment
or the terms and conditions or notice of termination or termination of your
employment, benefits or compensation which you have against Releasees, or ever
had;

 

(b)                                 As included in the above, without
limitation, all claims known or unknown for tortious injury, breach of contract
(other than claims for breach of this Agreement and/or the Directors and
Officers Indemnification Agreement referenced below), and wrongful discharge
(including without limitation, any claim for constructive discharge), all claims
for infliction of emotional distress, all claims for slander, libel, or
defamation of character, all claims of retaliation, and all claims for
attorneys’ fees, as related to your employment, or the terms and conditions or
notice of termination or termination of your employment, benefits, or
compensation; and

 

(c)                                  You specifically release and forever
discharge Releasees from any and all claims based upon any allegation of
employment discrimination, including (without limitation) discrimination on the
basis of race, color, sex, sexual orientation, age, religion, disability,
genetic testing or national origin; provided that this sentence shall not have
any effect on your ability to participate in any investigation or proceedings
conducted by the Equal Employment Opportunity Commission (“EEOC,” which term
hereinafter shall be deemed to refer to the EEOC or any state or local fair
employment practices agency); provided, however, that you do release your right
to secure damages for any alleged discriminatory, harassing or retaliatory
treatment.

 

(d)   In accordance with the Older Workers Benefit Protection Act, you expressly
acknowledge and agree that, by entering into this Agreement, you are waiving any
and all rights or claims that you may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), as amended, arising on or before the date you
execute this Agreement.  You further expressly acknowledge and agree that you
have been given the opportunity, if you so desire, to consider this Agreement
for twenty-one (21) days before executing it.  In the event that you execute the
Agreement within less than twenty-one (21) days of the date of its delivery to
you, you acknowledge that such decision was entirely voluntary and that you had
the opportunity to

 

6

--------------------------------------------------------------------------------


 

consider this Agreement for the entire twenty-one (21) day period.  You agree
that any modifications, material or otherwise, made to this Agreement do not
restart or affect in any manner the original twenty-one (21) day consideration
period.  BSC acknowledges that for a period of seven (7) days from the date of
the execution of this Agreement, you shall retain the right to revoke this
Agreement by written notice to Boston Scientific c/o Wendy Carruthers, Sr. Vice
President, Human Resources, One Boston Scientific Place, Natick, MA 01760-1527,
or her successor, and that this express Agreement shall not become effective or
enforceable until the date such revocation period expires (the “Effective
Date”).  Therefore, no BSC obligations will be met and payments called for by
BSC under Paragraph 2, other than Paragraph 2(c) hereto, shall not be made until
after the Effective Date.

 

8.                                      RELEASE BY BSC

 

BSC hereby releases and forever discharges you of and from the following as of
the date of your execution of this Agreement: Any and all claims, demands, and
liabilities whatsoever of every name and nature (other than those arising
directly out of this Agreement) with respect to your employment and/or service
as an officer, or your separation from employment and/or service as an officer,
which it has against you, or ever had, as a result of any facts or circumstances
that occurred or existed or of which BSC had notice or about which, with usual
and customary diligence BSC would have known, at any time to the date of BSC’s
execution of this Agreement; provided, that notwithstanding the foregoing, BSC
does not release any and all forfeiture and recoupment rights under any annual
bonus plans or equity incentive plans or agreements; and, provided, further,
that, notwithstanding the foregoing, BSC does not release you from any civil
claims based on any facts and/or omissions that satisfy the elements of a
criminal offense or claims arising out of your deliberate misconduct that
resulted in material injury to BSC, provided, however, that BSC hereby
represents that it knows of no such claims.

 

9.                                      NO DAMAGES SOUGHT

 

You represent and state that you have not sought and will not seek or accept any
damages or individualized relief in connection with any complaints or charges
filed against Releasees with any local, state or federal agency or court, and
you agree that if any complaint or charge is filed on your behalf, you shall
take all reasonable steps necessary to refuse any damages or individualized
relief in connection therewith.

 

10.                               INDEMNIFICATION

 

You shall have all rights to indemnification with respect to legal claims and
legal expenses that are available to current and former officers of BSC under
the Certificate of Incorporation and Bylaws of BSC and to you under your
Directors and Officers Indemnification Agreement, attached hereto as Attachment
2.

 

7

--------------------------------------------------------------------------------


 

11.                               NO LIABILITY ADMITTED

 

You and BSC acknowledge that neither the execution of this Agreement nor the
performance of any of its terms shall constitute an admission by you or BSC of
any wrongdoing by any of the Releasees or by you.

 

12.                               RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS

 

You acknowledge that you are subject to restrictions on post-employment
activities and obligations with respect to the protection of confidential and
proprietary information and the return of BSC property under the Employment
Agreement as set forth in Attachment 1 hereto.

 

13.                               NONDISCLOSURE OF CONFIDENTIAL INFORMATION

 

In addition to the Employment Agreement, you agree that you shall keep entirely
secret and confidential, and shall not disclose to any person or entity, in any
fashion or for any purpose whatsoever, any information that is (i) not available
to the general public, and/or (ii) not generally known outside BSC, regarding
Releasees (other than information related to persons for which neither you nor
BSC or its subsidiaries or affiliates had a duty or obligation to maintain the
confidentiality of), to which you have had access or about which you heard in
the course of performing your duties for BSC, including, without limitation, any
information relating to any of the Releasees’ business; their plans, strategies,
prospects or objectives; their technology, processes or specifications; their
manufacturing, distribution, procurement, sales and support practices and
operations; their financial conditions and results of their operations; their
operational strengths and weaknesses; and their personnel and compensation
policies, procedures and transactions.  Notwithstanding the foregoing, the
obligations described in the previous sentence shall not apply to information
(i) that is or becomes generally known to or available for use by the public
through no act or fault on your part, or (ii) that is required to be disclosed
by an order of a court of competent jurisdiction or by applicable law or 
regulation; provided, however, that if you are so required to disclose such
confidential information, you shall, to the extent permitted by law and
reasonable under the circumstances and at BSC’s expense, (A) provide BSC an
opportunity to seek to prevent the disclosure of, or to obtain a protective
order for, such confidential information by giving BSC advance notice of such
disclosure and (B) make such required disclosures in consultation with BSC and
cooperate with BSC as reasonably requested.

 

14.                               NO DETRIMENTAL COMMUNICATIONS

 

You agree that you will not make or cause to be disclosed any negative, adverse
or derogatory statements to any media outlet, industry group, financial
institution or current or former employee, consultant, client or customer of the
Releasees regarding any of the Releasees or about any of the Releasees’ products
or services, business affairs, financial condition or prospects for the future. 
Furthermore, you hereby represent to BSC that you have made no such
communication, and you acknowledge that BSC relies upon this representation in
agreeing to enter into this Agreement.  BSC likewise agrees that neither it nor
any of its directors or executive officers will make or cause to be disclosed
any negative, adverse or derogatory

 

8

--------------------------------------------------------------------------------


 

statements to any media outlet, industry group, financial institution, current
or former employee, consultant, client or customer of the Releasees, or a third
party that is your prospective employer, client or business associate regarding
you.  Furthermore, BSC hereby represents to you that none of its executive
officers has made any such communication, and BSC acknowledges that you rely
upon this representation in agreeing to enter into this Agreement.  BSC
acknowledges that the parties shall mutually agree on talking points to be used
when responding to third party inquiries.

 

15.                               FUTURE ASSISTANCE

 

BSC may seek your assistance, cooperation or truthful testimony in connection
with any investigation, litigation, patent application or prosecution, or
intellectual property or other proceeding arising out of matters within your
knowledge and/or related to your position as an employee of BSC, and in any such
instance, you shall provide such assistance, cooperation or truthful testimony
and BSC shall pay your reasonable costs and expenses in connection therewith.

 

16.                               CONFIDENTIALITY

 

You acknowledge and understand that the terms of this Agreement may be filed in
accordance with the rules and regulations of the Securities and Exchange
Commission and may therefore become publicly available.

 

17.                               RECOUPMENT OF SEPARATION PAY

 

In the event of a final determination by a court of competent jurisdiction that
there has been a breach by you of a material obligation under this Agreement or
the Employment Agreement, and following advance notice (to the extent reasonable
under the circumstances) by BSC of the breach and an opportunity to cure, to the
extent such breach is susceptible to cure in the sole discretion of BSC, you
shall repay to BSC the Separation Pay, and shall be liable, moreover, for any
damages which a court may finally determine and shall be subject to injunctive
relief damages, and any other relief which a court may award; provided that this
sentence shall not have any effect on your ability to participate in any
investigation or proceedings conducted by the EEOC; provided, however, that you
do release your right to secure damages for any alleged discriminatory,
harassing or retaliatory treatment.  In addition, for the one-year period
following the Separation Date, the Company will have the right to require you to
repay the full amount of the Separation Pay to the Company, if it is finally
determined by a court of competent jurisdiction that, within such one-year
period, BSC reasonably had “Cause” for termination, as defined in the 2011 Long
Term Incentive Plan.  BSC hereby represents that it knows of no facts or
circumstances that would constitute “Cause” for your termination.

 

Notwithstanding anything to the contrary this Agreement, you acknowledge and
agree that any and all forfeiture and recoupment rights under any annual bonus
plans or equity incentive plans or agreements remain in full force and effect. 
For the avoidance of doubt, BSC’s

 

9

--------------------------------------------------------------------------------


 

rights to repayment of the Separation Pay shall be pursuant to and governed
solely by the terms of this Agreement.

 

18.                               GOVERNING LAW; SEVERABILITY

 

This Agreement is entered into and shall be construed under the laws of the
State of Massachusetts. In the event any provision of this Agreement is
determined to be illegal or unenforceable by a duly authorized court of
competent jurisdiction, then the remainder of this Agreement shall not be
affected thereby, it being the intention of the parties that each provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.  You acknowledge and agree that you will forfeit the amounts paid or
payable under Paragraph 2(a) if you challenge the validity of the release.

 

19.                               WAIVERS; AMENDMENTS

 

The failure of either party to require the performance of any term or obligation
of this Agreement, or the waiver by either party of any breach of this
Agreement, shall not prevent any subsequent enforcement of such term or
obligation and shall not be deemed a waiver of any subsequent breach.  No
modification, alteration, or change or waiver of any provision of this Agreement
shall be effective unless in writing and signed by both parties wherein specific
reference is made to this Agreement.

 

20.                               NO OTHER INDUCEMENTS

 

This Agreement sets forth the entire understanding of the parties in connection
with its subject matter.  Any and all prior negotiations are merged in this
Agreement.  Neither of the parties has made any settlement, representation or
warranty in connection with the issues addressed in this Agreement (except those
expressly set forth in this Agreement) which has been relied upon by the other
party, or which acted as an inducement for the other party to enter into this
Agreement.

 

21.                               PERSONS BOUND BY THE AGREEMENT

 

This Agreement shall be binding upon and inure to the benefit of you and to the
benefit of each of the Releasees and their respective successors and assigns.

 

22.                               ASSIGNMENT OF INTERESTS

 

You warrant that you have not assigned, or transferred or purported to assign or
transfer any claim against Releasees.

 

23.                               PREVAILING PARTY ENTITLED TO FEES

 

In the event that any action or proceeding is initiated to enforce or interpret
the provisions of this Agreement, or to recover for a violation of the
Agreement, the prevailing party

 

10

--------------------------------------------------------------------------------


 

in any such action or proceeding shall be entitled to its costs (including
reasonable attorneys’ fees).

 

24.                               SECTION 409A OF THE CODE

 

This Agreement is intended, to the greatest extent permitted under law, to
comply with the short-term deferral exemption and the separation pay exemption
provided in Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and other interpretative guidance issued thereunder
(“Section 409A”) such that no benefits or payments under this Agreement are
subject to Section 409A.  Notwithstanding anything herein to the contrary, the
timing of any payments under this Agreement shall be made consistent with such
exemption.  Your right to receive a series of installment payments under this
Agreement, if any, shall be treated as a right to receive a series of separate
payments.  To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A, including without limitation any such regulations
or other guidance that may be issued after the Separation Date.  Notwithstanding
any provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder may be subject to Section 409A,
the Company may, to the extent permitted under Section 409A cooperate in good
faith to adopt such amendments to this Agreement or adopt other appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Company determines are necessary or appropriate to avoid the
imposition of taxes under Section 409A; provided, however, that this paragraph
shall not create an obligation on the part of the Company to adopt any such
amendment, policy or procedure or take any such other action, nor shall the
Company have any liability for failing to do so.  To the extent that any
reimbursements payable pursuant to this Agreement are subject to the provisions
of Section 409A, such reimbursements shall be paid to you no later than
December 31 of the year following the year in which the expense was incurred,
the amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year, and your right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.

 

25.                               TAXES.  You understand and agree that all
payments under this Agreement will be subject to appropriate tax withholding and
other deductions as required by law, if any.

 

(The remainder of this page is left intentionally blank.)

 

11

--------------------------------------------------------------------------------


 

25.                               REPRESENTATION

 

BSC hereby advises you to consult an attorney of your choice before executing
this Agreement.  You represent that, prior to executing this Agreement; you were
advised to and had the opportunity to review the provisions of this Agreement
with counsel of your choice.

 

The parties have read the foregoing Agreement and know its contents, and know
that its terms are contractual and legally binding.  The parties further agree
that they enter this Agreement voluntarily and that they have not been pressured
or coerced in any way into signing this Agreement.

 

IN WITNESS WHEREOF, the parties hereby agree.

 

 

By:

 

 

 

 

 

 

 

 

Jeffrey D. Capello

 

Date

 

 

 

 

BOSTON SCIENTIFIC CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Michael F. Mahoney

 

Date

 

 

 

 

 

President and CEO

 

 

 

12

--------------------------------------------------------------------------------


 

Attachment 1: Agreement Concerning Employment

 

Attachment 2: Directors and Officers Indemnification Agreement

 

Attachment 3: General Release of Claims

 

13

--------------------------------------------------------------------------------